By the Court.
The right of a master to continue in command of a vessel because he is part owner, can only rest on a contract made with the other owners.
Even if such a contract is made with one captain, it is not an assignable right to be transferred with the share, but is personal with the captain with whom it is made.
Such a contract cannot be unlimited in respect to duration ; and when no time is fixed for its continuance, it must be considered as subject to be terminated by either party on reasonable notice, if the interest of either requires a change. (Story on Partnership, § 432. Card v. Hope, 2 Barn. & Cress. 661.)
The facts proved on the part of the plaintiff do not show a right to recover, and the complaint was properly dismissed.
Judgment affirmed, with costs.
Clerke, Ingraham, and Gould, Justices.]